UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 27, 2010 SeaBright Holdings, Inc. (Exact name of registrant as specified in its charter) Delaware 001-34204 56-2393241 (State or other jurisdiction of incorporation or organization (Commission File Number) (IRS Employer Identification No.) 1501th Avenue, Suite 2600 Seattle, Washington98101 (Address of Principal executive offices, includingZip Code) 206-269-8500 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On July 27, 2010, SeaBright Holdings, Inc. (the “Company”) issued a press release announcing the Company’s financial results for the second quarter and six months ended June 30, 2010. The press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. The information in this Current Report, including but not limited to Exhibit 99.1, is being furnished and shall not be deemed “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section. The information in this Current Report, including but not limited to Exhibit 99.1, shall not be incorporated by reference into any registration statement or other document filed pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. Item 9.01.Financial Statements and Exhibits. (c) Exhibits Exhibit No. Description Press release dated July 27, 2010 containing the financial results of the second quarter and six months ended June 30, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEABRIGHT HOLDINGS, INC. By: /s/ Scott H. Maw Scott H. Maw Senior Vice President, Chief Financial Officer and Assistant Secretary July 27, 2010
